   Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.1 Page 1 of 11
AO I 06 (Rev. 04/ 10) Applicati on for a Search Warrant
                                                                                                             FiLE~
                                                                        JAN 2 7 20
                                         UNITED STATES DISTRICT C UR 1                      _.
                                                                    CLERK, U.S. DISTRICT COURT
                                                                       for the                        SOUTHERN DISTRICT OF CALIFORNIA
                                                          Southern District of California            Bj_                        DEPUTI


              In the Matter of the Search of                              )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                          )
                                                                          )
                                                                          )
                                                                                      Case No.      20M J o35 5
                Apple iPhone 8 Cellular Phone
                                                                          )
                                                                          )

                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A
located in the               Southern               District of               California           , there is now concealed (identify the
person or describe the property to be seized) :

 See Attachment B

           The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
            Code Section                                                             Offense Description
        18 U.S.C. §§ 2252 and 2252A                  Certain activities relating to material involving the sexual exploitation of minors
                                                     and child pornography

           The application is based on these facts :
        See Attached

           ii Continued on the attached sheet.
           0 Delayed notice of               B ~ ys (give exact ending date if more th~ 30 days: _ _ _ _ _ ) is ri uested
                under 18 U.S. C. § 31 (         • the basis of which is set forth on the afuched sheet.



                                                                      ~ ' ,;g"''""                                            7
                                                                                           Cesar Valdivia, HSI Special Agent
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:     JPJ/~
City and state: San Diego, CA                                                    Hon . Barbara L. Major, United States Magistrate Judge
                                                                                                  Printed name and title
     Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.2 Page 2 of 11




 1 11 AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2 11         I, Cesar Valdivia, being duly sworn, hereby state as follows:
 3 II                                  INTRODUCTION
 4 11         1.    I am a Special Agent (SA) with Homeland Security Investigation
 5 II (HSI), assigned to the Office of the Special Agent in Charge (SAC) San Diego, CA
 6 11 Child Exploitation Group (CEG) and affiliated with the San Diego Internet Crime
 7 II Against Children (ICAC) Task Force. I have been employed by HSI since Augus
 8 112008. I have received training from the Federal Law Enforcement Training Cente
 9 11 (FLETC) and other law enforcement agencies in the areas of child pornograph
1O 11 investigations. As part of my current duties, I investigate criminal violations relatin
11 11 to child exploitation and child pornography including violations pertaining to th
12 II illegal production, distribution, receipt and possession of child pornography, i
13 II violation of 18 U.S.C. §§ 2251, 2252 and 2252A. I have had the opportunity t
14 11 observe and review numerous examples of child pornography (as defined in 1
15 IIU.S.C. § 2256) in various forms of media including computer media. In addition,
16 11 have participated in the execution of numerous search warrants involving chil
17 11 exploitation and/or child pornography offenses and I am in routine contact wit
18 11 experts in the fields of computers, computer forensics and Internet investigations.
19 11 In preparation of this affidavit, I have discussed the facts of this case with other la
20 11 enforcement agents/officers within HSI and ICAC. Moreover, I am a federal la
21 11 enforcement officer who is engaged in enforcing the criminal laws, including 181
22      U.S.C. §§ 2251, 2252 and 2252A, and I am authorized by law to request a searc
23      warrant.
24            2.    This affidavit is made in support of an application by the United State
25 11 of America for the issuance of a warrant to search the following electronic device:
26 11 an Apple iPhone 8 cellular phone, Model Number: MQ6Y2LL/A, Serial numbe
27 II C8PYQMA3JC67, and IMEI: 358711096079553 ("Target Device"), currently i
     Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.3 Page 3 of 11




 1    the possession of the Department of Homeland Security, Immigration and Custom
 2    Enforcement, Homeland Security Investigations, Special Agent in Charge, locate
 3    at 880 Front Street, Suite 3200, San Diego, California 92101), within the Southe
 4    District of California, as described more fully in Attachment A, for the item
 5    described in Attachment B, which items constitute evidence, fruits, an
 6    instrumentalities of violations of Federal laws, namely, Title 18, United States Cod
 7    §§ 2252 and 2252A.
 8          3.     The facts set forth in this affidavit are based on my own persona
 9    knowledge, knowledge obtained from other individuals during my participation i
10    this investigation, including other law enforcement officers, my review o
11    documents and computer records related to this investigation, communications wit
12    others who have personal knowledge of the events and circumstances describe,
13    herein, and information gained through my training and experience. Because thi
14    affidavit is submitted for the limited purpose of establishing probable cause i
15    support of the application for a search warrant, it does not set forth each and eve
16    fact that I or others have learned during the course of this investigation.
17                    FACTS IN SUPPORT OF PROBABLE CAUSE
18          4.     On or about November 26, 2019, the Target Device was detained fro
19    Jose Manuel RODRIGUEZ ("RODRIGUEZ"). RODRIGUEZ was in possession o
20    the Target Device when arrested at the Otay Mesa, CA, Port of Entry (POE) b
21    Customs and Border Protection Officers (CBP) for the importation of approximate!
22    4.52 kilograms (9.96 pounds) of cocaine, in violation of 21 U.S.C. §§ 952 and 960.
23    HSI Special Agents (SAs) D. Harvey and K. William were contacted by CBP an
24    proceeded to interview RODRIGUEZ at the Otay Mesa POE. HSI SA William

25    advised RODRIGUEZ of his Constitutional rights as per Miranda in the Englis

26    language reading directly from a pre-printed form. RODRIGUEZ waived his right

27    and proceeded to be interviewed by HSI SAs. RODRIGUEZ acknowledged this b

                                                 2
     Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.4 Page 4 of 11




 1   11   reading and signing the Waiver of Rights form. During the course of the interview
 2   11   RODRIGUEZ denied knowledge of the narcotics in the vehicle. RODRIGUEZ
 3   11   granted consent to HSI SAs to search the Target Device found in his possession at
 4   11   the time of his arrest. RODRIGUEZ granted consent by reading and signing a
 5   11   DHS/HSI Consent to Search form provided by HSI SAs.
 6   11         5.     HSI SAs Harvey and Williams conducted a manual search of the Target
 7   II   Device based upon RODRIGUEZ's consent. During that manual search, they
 8   11   observed several suspect images depicting minors engaged in sexual acts in the
 9   11   photo library of the Target Device, in a folder entitled "Hidden." As a result, HS]
1O 11 SA Williams notified me of the suspect images found on the Target Device. l
11   11   reviewed the suspect images at the Otay Mesa POE, and confirmed that at least one
12 II image depicted child pornography, as defined in 18 U.S.C. §§ 2256. A description
13   II   of the above-mentioned image is as follows:
14   11     Date of Image            Description
15   11 I   November 19              The image depicts a partially nude male with his erect
16          3:35 AM                  penis exposed, lying on a bed, and a partially nude pre-
17                                   pubescent male with his penis exposed standing by the
18                                   other male. The pre-pubescent male is holding the nude
19                                   male ' s erect penis with his right hand.
20
                6.     Pursuant to RODRIGUEZ's written consent, the United States
21
          previously performed a logical file system extraction of the Target Device using
22
          Cellbrite. Upon review of that extraction, however, the images observed upon
23
          manual review of the device of SAs Harvey and Williams were not present.
24
          Therefore, the United States seeks this warrant to allow for a file system extraction
25
          of data from the phone, possibly including previously deleted material.
26
27

                                                    3
     Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.5 Page 5 of 11




 1           7.   As a result of my training and experience in child exploitation and chil
 2   pornography investigations, and the training and experience of other la
 3   enforcement officers with whom I have had discussions, there are certai
 4   characteristics common to individuals involved in the receipt, distribution an
 5   possession of child pornography.
 6                a.     These individuals may receive sexual gratification, stimulation
 7   and satisfaction from contact with children; or from fantasizing while viewin
 8   children engaged in sexual activity or in sexually suggestive poses, such as in person
 9   in photographs, or other visual media; or from literature describing such activity.
10                b.     These individuals may collect sexually explicit or suggestiv
11   materials, in a variety of media, including photographs, magazines, motion pictures
12   video tapes, books, sliders and/or drawings or other visual media. These individual
13   often use these materials for their own sexual arousal and gratification. Furthermore
14   they may use these materials to lower the inhibitions of children they are attemptin
15   to seduce, to arouse the selected child partner, or to demonstrate the desired sexua
16   acts.
17                c.     These individuals often maintain their digital or electroni
18   collections of child sexual exploitation images in a safe, secure, and privat
19   environment, such as on cellular telephones. These collections are often maintaine
20   for several years and are kept close by, usually at the individual's residence, on hi
21   or her person, or in his or her vehicles, to enable the individual to view the collection
22   which is valued highly.
23                d.     These individuals also may correspond with and/or meet other
24   to share information and materials; are rarely able to completely destro
25   correspondence from other child pornography distributors/collectors;
26   correspondence as they do their sexually explicit material; and often maintain list

27
                                                 4
      Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.6 Page 6 of 11




 1   11   of names, addresses, and telephone numbers of individuals with whom they hav
 2   11   been in contact and who share the same interests in child pornography.
 3                     e.     These individuals prefer not to be without their child sexua
 4   11   exploitation images for any prolonged time period. Collectors will take thei
 5   11   collection with them if they change residences, as the collection is considered to b
 6   11   a prized possession. This behavior has been documented by law enforcement officer
 7   11   involved in the investigation of child pornography throughout the world. That said
 8        there are individuals with a sexual interest in children who download and vie
 9        digital images of child sexual exploitation and delete them in order to avoid detectio
1O 11 by law enforcement or other people. However, even in cases where these images ar
11   11   deleted, or concealed via encryption software, forensic examiners
12   11   specialized tools to recover the deleted files or access encrypted files.
13   11                f.     These individuals often use specialized software to conceal th
14   11   existence of evidence and/or destroy said evidence. There are a variety of differen
15 II programs that an individual can use to accomplish these objectives, many of whic
16   11   are free. Additionally, these individuals have been known to store child pornograph
17   11   in unconventional physical locations, as well as in unusual digital locations o
18   11   computers and cellular phones. These files and folders, or applications, have bee
19   11   misnamed or renamed in an attempt to mislead investigators.
20   11                g.     These individuals will often download and store
21   11   children they know or with whom they have communicated, as well as thei
22   11   communications with those children. The images may not necessarily b
23 II pornographic or obscene in nature; however, they are often used for the individuals '
24   11   sexual gratification.
25 II           8.     Based upon the facts set forth in this Affidavit, it is believed tha
26 II RODRIGUEZ, the owner and user of the Target Device, has a sexual interest i
27   11   children and is likely to exhibit the common characteristics of someone involved i

                                                     5
     Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.7 Page 7 of 11



 1   11   the receipt and possession of child pornography, as described above. Specifically,
 2 II the phone seized from him on November 26, 2019, contained an image of chil
 3 II pornography.
 4   11    PROCEDURES FOR ELECTRONICALLY STORED INFORMATION AS
 5                              TO ANY CELLULAR TELEPHONE
 6              9.     It is not possible to determine, merely by knowing the cellular
 7        telephone's make, model and serial number, the nature and types of services to
 8        which the device is subscribed, and the nature of the data stored on the device.
 9        Cellular devices today can be simple cellular telephones and text message devices,
10        can include cameras, can serve as personal digital assistants and have functions such
11        as calendars and full address books and can be mini-computers allowing for
12        electronic mail services, web services and rudimentary word processing. An

13        increasing number of cellular service providers now allow for their subscribers to

14        access their device over the internet and remotely destroy all of the data contained

15        on the device.   For that reason, the device may only be powered in a secure
          environment or, if possible, started in "flight mode" which disables access to the
16
          network. Unlike typical computers, many cellular telephones do not have hard
17
          drives or hard drive equivalents and store information in volatile memory within
18
          the device or in memory cards inserted into the device. Current technology provides
19
          some solutions for acquiring some of the data stored in some cellular telephone
20
          models using forensic hardware and software. Even if some of the stored
21
          information on the device may be acquired forensically, not all of the data subject
22
          to seizure may be so acquired. For devices that are not subject to forensic data
23
          acquisition or that have potentially relevant data stored that is not subject to such
24        acquisition, the examiner must inspect the device manually and record the process
25        and the results using digital photography. This process is time and labor intensive
26        and may take weeks or longer.
27

                                                    6
     Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.8 Page 8 of 11




 1           10.   Following the issuance of this warrant, law enforcement personnel will
 2    collect the subject cellular telephone and subject it to analysis. All forensic analysis
 3    of the data contained within the telephone and its memory cards will employ search
 4    protocols directed exclusively to the identification and extraction of data within the
 5    scope of this warrant.
 6           11.   Based on the foregoing, identifying and extracting data subject to

 7    seizure pursuant to this warrant may require a range of data analysis techniques,

 8    including manual review, and, consequently, may take weeks or months. The

 9    personnel conducting the identification and extraction of data will complete the

10    analysis within ninety (90) days, absent further application to this court.
                      GENUINE RISK OF DESTRUCTION OF DATA
11
             12.   Based upon my experience and training, and the experience and
12
      training of other Agents with whom I have communicated, it is not uncommon for
13
      technically sophisticated criminals to use encryption, programs to destroy data that
14
      can be triggered remotely or by a pre-programmed event or keystroke and
15
      sophisticated techniques to hide data. In this case, the Target Device is in the
16
      possession of law enforcement such that there is minimal risk of destruction of data
17
      on the phone.
18
                          PRIOR ATTEMPTS TO OBTAIN DATA
19           13.   The United States on December 16, 2019 obtained a warrant to search
20    the previously extracted Cellebrite data. That data, however, did not contain the
21    images observed during manual review of the phone. No other attempts have been
22    made to obtain this data.
23
24 II //
25    ll
26    ll
27    ll
                                                  7
     Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.9 Page 9 of 11




 1                                          CONCLUSION
 2              14.    Based on the aforementioned factual information, I respectfully submi
 3   11   that there is probable cause to believe that evidence, fruits, and instrumentalities o
 4 II violations of 18 U.S.C. §§ 2252 and 2252A may be found on the Target Device
 5   11   described in Attachment A. I, therefore, respectfully request that the attache
 6   11   warrant be issued authorizing the search and seizure of the items listed in Attachmen
 7 II B.
 8
 9
                                                           ~ ' Special Agent
10
                                                          omeland Security Investigations
11

12
          Subscribed and sworn before me this      2,.7#--- day of January 2020.
13
14
15
16
                                           United States Magistrate Judge
17
18
19

20
21
22
23
24
25
26
27
                                                    8
Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.10 Page 10 of 11




  1                               ATTACHMENT A
                             PROPER'{Y TO BE SEARCHED
  2
  3         The following property is to be searched:

  4
                  Apple iPhone 8 Cellular Phone
  5               Model Number: MQ6Y2LL/A
  6               Serial number C8PYQMA3JC67,
  7               IMEI:358711096079553
  8                (Target Device)
  9
 10         The Target Device is currently in the possession of the Depqrtment o

 11   Homeland Security, Immigration and Customs Enforcement, Homeland Securit

 12   Investigations, Special Agent in Charge located at 880 Front Street, Suite 3200, Sa

 13   Diego, California 92101.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
Case 3:20-mj-00355-BLM Document 1 Filed 01/27/20 PageID.11 Page 11 of 11




   1                                   ATTACHMENT B
                                     ITEMS TO BE SEIZED
  2
  3          Authorization to search the Target Device described in Attachment A include;

  4    storage devices, such as SIM cards or memory devices attached to, inserted in o

  5    seized with the device. The Target Device will be searched and seized in accordanc

  6    with the "Procedures For Electronically Stored Information as to Any Cellula

  7    Telephone" provided in the affidavit and submitted in support of this warrant. Th

   8   following data will be seized only to the extent that it contains evidence of violation

  9    of 18 U.S.C. §§ 2252 and 2252A, such as communications, records, or data

 10    including emails, text messages, photographs, audio files, videos, or location data:

 11                 a. tending to indicate efforts to send, receive, or possess chil

 12                    pornography, as defined by 18 U.S.C. § 2256;

 13                 b. tending to identify other facilities, storage devices, or services-sue

  14                   as email addresses, IP addresses, phone numbers-that may contai

  15                   electronic evidence tending to indicate efforts to send, receive,

  16                   possess or access child pornography as defined by 18 U.S.C. § 2256;

  17                c. tending to identify co-conspirators, criminal associates, or other

  18                   involved in the distributing, receiving, possessing,

  19                   child pornography as defined by 18 U.S.C. § 2256;

 20                 d. tending to identify the user of, or persons with control over or acces

 21                    to, the subject phone; or

 22                 e. tending to place in context, identify the creator or recipient of, o

 23                    establish the time      of creation, receipt or modification o

 24                    communications, records, or data above.

 25
 26
 27
